EXHIBIT 10.2

 

Prudential Investment Management, Inc. and

the holders of Notes signatory hereto

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

August 4, 2015

LTC Properties, Inc.

2829 Townsgate Road, Suite 350

Westlake Village, California 91361

Re:First Amendment to Third Amended and Restated Note Purchase and Private Shelf
Agreement

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of April 28, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”), by and between LTC
Properties, Inc., a Maryland corporation (the “Company”), on the one hand, and
the Purchasers named therein, on the other hand.  Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Agreement.

1. Amendments.  Pursuant to the provisions of Section 17 of the Agreement, and
subject to the terms and conditions of this letter agreement, the Purchasers
hereby agree with the Company that the Agreement is modified, as follows:

1.1 The reference to “the 2012 Note Agreement” set forth in Section 10.1 is
deleted and replaced with “any Other Note Agreement.”

1.2 The reference to “the 2012 Noteholders” set forth in Section 10.8 is deleted
and replaced with “the Other Noteholders.”

1.3 The definition of “2012 Noteholders” set forth in Schedule B is deleted in
its entirety.

1.4 A new definition of “Other Note Agreement” is inserted in Schedule B in its
proper alphabetical order, as follows:

“Other Note Agreement” means any of (i) the 2012 Note Agreement, and (ii) any
other agreement or instrument executed and delivered by the Company in
connection with a financing, which constitutes unsecured Indebtedness for
Borrowed Money of the Company and ranks pari passu with the obligations
evidenced by the Notes, as such agreement or instrument may be amended,
restated, supplemented, replaced or otherwise modified from time to time.





--------------------------------------------------------------------------------

 

 



1.5 A new definition of “Other Noteholders” is inserted in Schedule B in its
proper alphabetical order, as follows:

“Other Noteholders” means the holders from time to time of the notes issued
under any Other Note Agreement.

1.6 The definition of “Unencumbered Assets” set forth in Schedule B is amended:
  (i) to delete the reference to “the 2012 Noteholders” in clause (d) thereof
and replace such reference with “the Other Noteholders”; and (ii) to delete each
reference to “the 2012 Note Agreement” set forth in clauses (d) and (e) thereof
and replace each such reference with “any Other Note Agreement.”

1.7 Notwithstanding anything to the contrary in Section 2B(8)(ii) of the
Agreement, no Structuring Fee will be payable by the Company so long as a
minimum aggregate principal amount of $100,000,000 of Shelf Notes is purchased
and sold by no later than September 4, 2015.

 

2. Limitation of Modifications.  The amendments effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other
modification.  Except as expressly set forth in this letter, the Agreement and
the documents related to the Agreement shall continue in full force and effect.

3. Representations and Warranties.  The Company hereby represents and warrants
as follows:  (i) No Default or Event of Default has occurred and is continuing;
(ii) the Company’s execution, delivery and performance of the Agreement, as
modified by this letter agreement, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by, any Person (including
any Governmental Authority) in order to be effective and enforceable; (iii) the
Agreement, as modified by this letter agreement, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and (iv) each
of the representations and warranties set forth in Section 5 of the Agreement is
true, correct and complete as of the date hereof (except to the extent such
representations and warranties expressly relate to another date, in which case
such representations and warranties are true, correct and complete as of such
other date).

4. Effectiveness.    This letter agreement shall become effective on the date on
which (i) the Purchasers shall have received a fully executed counterpart of
this letter from the Company, (ii) a corresponding amendment to the Credit
Agreement shall have been entered into and shall have become effective
concurrently therewith or prior thereto, and the Purchasers shall have received
a copy thereof, certified by a Responsible Officer as being a true, correct and
complete copy thereof, and (iii) the Company shall have paid Vedder Price P.C.
its accrued and unpaid legal fees and expenses, to the extent such fees and
expenses have been invoiced.





--------------------------------------------------------------------------------

 

 



5. Miscellaneous.

 

(a) This document may be executed in multiple counterparts, which together shall
constitute a single document.

(b) This letter agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the internal laws of the
State of New York, excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

[Remainder of the page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign a counterpart of this
letter in the space indicated below and deliver it to the Purchasers whereupon,
subject to the conditions expressed herein, it shall become a binding agreement
between the Company, on the one hand, and the Purchasers, on the other hand.

Sincerely,

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name: Cornelia Cheng

 

Title:  Vice President

 

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as a holder of Series A-1 Notes, Series B Notes, Series C Notes and
Series D Notes

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes and Series B Notes

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

UNITED OF OMAHA LIFE INSURANCE

COMPANY, as a holder of Series A-2 Notes

 

By:  Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By:  Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY, as a holder of Series B Notes and Series C Notes

 

By:  Prudential Investment Management, Inc., as investment advisor

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 





--------------------------------------------------------------------------------

 

 



FARMERS NEW WORLD LIFE INSURANCE COMPANY, as a holder of Series C Notes

 

By:  Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By:  Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

 

AMERICAN INCOME LIFE INSURANCE COMPANY, as a holder of Series D Notes

 

By:  Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By:  Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

 

LIBERTY NATIONAL LIFE INSURANCE

COMPANY, as a holder of Series D Notes

 

By:  Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By:  Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

FAMILY HERITAGE LIFE INSURANCE

COMPANY OF AMERICA, as a holder of Series D Notes

 

By:  Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By:  Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Cornelia Cheng

 

Title:  Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to

 

as of the date first

 

appearing above:

 

 

 

THE COMPANY:

 

 

LTC PROPERTIES, INC.

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pam Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 



 

--------------------------------------------------------------------------------